Citation Nr: 1530638	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  13-31 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1970 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In April 2014, a hearing was held before a Decision Review Officer at the RO.  In May 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  Transcripts of these hearings are associated with the evidentiary record.

This is a paperless file located on the Veterans Benefits Management System.  The Virtual VA paperless claims processing system contains a VA treatment record from the Omaha VA Medical Center dated in May 2014; other documents are duplicative of the evidence of record, or are not relevant to the issue currently before the Board.


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's current bilateral hearing loss disability is related to his military service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, bilateral hearing loss disability was incurred in or aggravated by active duty military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For service connection, in-service noise exposure need not be the only source of acoustic trauma; it must only be a contributing source.  The absence of in-service evidence of hearing loss disability during the Veteran's period of active duty is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above), and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss disability.  See Hensley, 5 Vet. App. at 159.  

The first element under Shedden is met.  Upon VA examination in January 2013, puretone thresholds, in decibels, in relevant part were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
40
80
85
LEFT
10
15
35
70
85

As the auditory thresholds for 3000 and 4000 Hertz in both ears are 40 decibels or greater, the Veteran has a current bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385.

The second Shedden element is also met.  During the Veteran's active duty service, the Veteran's military occupational specialty was Telephone Switchboard Operator.  See DD 214.  At his May 2015 Board hearing, the Veteran also testified that during basic training he was exposed to noise while training with the M-16 for marksmanship without hearing protection, and that at one point a gun exploded in a foxhole three feet from the Veteran.  See also January 2013 VA examination report (Veteran reported exposure to firearms and explosives during basic training, and an incident in which a rifle exploded in the hands of the soldier next to him).  As such, the Board finds the Veteran was exposed to noise during service.

The Veteran contends that his noise exposure in service caused his current bilateral hearing loss disability.  During his May 2015 Board hearing, the Veteran testified that his hearing loss began during his active duty service, it has progressively gotten worse since his military service, and that he has not been exposed to loud noises since service.  

Upon VA examination in January 2013, the VA examiner opined that it was less likely than not that the Veteran's current hearing loss was related to his military noise exposure, because the Veteran's hearing was within normal limits in both ears upon his enlistment and separation examinations, and no evidence existed to verify the Veteran had a hearing loss at his separation from active duty service.  The January 2013 VA examiner did opine, however, that the Veteran's current bilateral tinnitus was consistent with the Veteran's reported history of noise exposure during service.

In a letter opinion received in May 2014, Dr. S., a private physician, stated the Veteran is a patient who he has seen regarding his general health and his bilateral hearing loss.  Dr. S. stated he reviewed the Veteran's available medical records, as well as his clinical notes and examination of the Veteran.  Dr. S. opined that the Veteran's bilateral hearing loss is "due largely, if not entirely, to his service...from March of 1970 to July of 1970."  Dr. S. noted the Veteran "was exposed to rifle fire, automatic weapons fire, hand grenades and diesel trucks, all without the benefit of adequate hearing protection."  Dr. S. also noted that the Veteran has not been exposed to noise of similar intensity since active duty.  

The May 2014 letter opinion from Dr. S. is generally supportive of the Veteran's claim.  Dr. S. is a physician, and his opinion is based upon a review of the Veteran's records, as well as his interview and examination of the Veteran, which appears to be similar to the interview conducted upon VA examination.  His conclusion is supported by the evidence of record.  The negative nexus opinion by the VA audiologist is also based upon his review of the Veteran's records; however, he did not address the competent lay evidence of record regarding the Veteran's hearing difficulty and loss since his separation from service.  Further, he did not discuss the effects of the Veteran's in-service noise exposure on the Veteran's hearing, although he found such noise exposure consistent with the Veteran's tinnitus, instead relying solely upon the normal hearing evaluation at the Veteran's separation from active duty.  The Veteran has provided competent testimony that he has experienced both his service-connected tinnitus and his bilateral hearing loss together beginning in and since his active duty service.

As the evidence for and the evidence against the Veteran's claim is in relative equipoise, the Board affords the Veteran the benefit of the doubt, and finds there is medical evidence of record establishing a link between the Veteran's noise exposure in service and his current bilateral hearing loss disability.  Accordingly, the Board finds that a grant of service connection is warranted for bilateral hearing loss disability.


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


